Exhibit 99.1 NEWS RELEASE PRECISION DRILLING TRUST TO PRESENT AT THE TRISTONE CAPITAL ÉNERGIE'08 GLOBAL ENERGY FORUM Calgary, Alberta, Canada – May 9, 2008 Precision Drilling Trust (“Precision”) announced today that Kevin A. Neveu, Chief Executive Officer of Precision Drilling Corporation, will be presenting at the Tristone Capital énergie’08 Global Energy Forum in Paris, France, on Tuesday, May 13, 2008 at 12:00 pm Paris time (4:00 am MDT).The presentation will include information concerning Precision’s performance, strategy and outlook. A live webcast of the audio and a copy of the presentation will be accessible from Precision's website at www.precisiondrilling.com by selecting “Investor Centre”, then “Webcasts”.Shortly after the live webcast, an archived version of the webcast will be available for approximately 30 days. Precision is a leading provider of safe, high performance energy services to the North American oil and gas industry. Precision provides customers with access to an extensive fleet of contract drilling rigs, service rigs, camps, snubbing units, wastewater treatment units and rental equipment backed by a comprehensive mix of technical support services and skilled, experienced personnel. Precision Drilling Trust is listed on the Toronto Stock Exchange under the trading symbol “PD.UN” and on the New York Stock Exchange under the trading symbol “PDS”. For further information please contact Doug Strong, Chief Financial Officer of
